UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6622


NATHAN RAILEY, filing as amicus curiae for Whitey Bulger,

                     Petitioner - Appellant,

              v.

THE FEDERAL BUREAU OF PRISONS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00199-GMG)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Nathan Railey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathan Railey, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012)

petition. We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district

court. Railey v. Fed. Bureau of Prisons, No. 3:18-cv-00199-GMG (N.D.W. Va. Apr. 11,

2019). However, because the district court dismissed Railey’s petition for lack of standing,

we modify the dismissal order to reflect that the dismissal is without prejudice. See S. Walk

at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185

(4th Cir. 2013). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                               AFFIRMED AS MODIFIED




                                             2